 

 

Case 1:19-cv-01853-ELH Document 14 Filed 07/24/19 Page 1 of 1

Case 1:19-cv-01853-ELH Document 13-1 Filed 07/24/19 ;Pageyl of 1
Wes m 2 2OURT
Die. 266 2 SL AND

IN THE UNITED STATES DISTRICT 2GUBI24 PM |: 29
FOR THE DISTRICT OF MARYLAND __..
L .

Pepto ore

Aye Beak atl

BETHEL MINISTRIES, INC. *
BY CTY
Plaintiffs, *
V. * No. 1:19-cv-01853-ELH
DR. KAREN B. SALMON, et al. *
Defendants. *
* * * * * * Eg * * % * * %*
ORDER

Upon consideration of the Defendants motion for extension of time, it is, this

ye
a 4 day of es 2019, by the United States District Court for the District of

Maryland,
ORDERED that the motion is GRANTED; and

ORDERED that the Defendants response to the Complaint shall be filed on or

before September 3, 2019.

hen kK Horner

|
Judge Ellen L. Holiander

 

United States District Judge
